Court of Appeals
of the State of Georgia

                                               September 18, 2014
                                      ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A15A0109. WPG INTERIORS & EXTERIORS, INC. v. MCBRIDE, LLC et al.

      McBride, LLC and Cornell McBride filed suit against WPG Interiors &
Exteriors, Inc. (“WPG”) in magistrate court. The magistrate court found in favor of
the plaintiff, and WPG appealed to state court. At the state court, WPG asserted
counterclaims, and the plaintiffs added a request for OCGA § 13-6-11 attorney fees.
On March 15, 2013, the state court entered a final order awarding attorney fees and
dismissing WPG’s counterclaims with prejudice. WPG appeals this ruling.
      Because the order to be appealed disposes of a de novo appeal from a
magistrate court decision, WPG was required to follow discretionary appeal
procedures. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mortgage Corp. East,
216 Ga. App. 82 (453 SE2d 119) (1995). Even if the state court decided an issue that
was not raised in the magistrate court, any appeal to this court must comply with
discretionary appeal procedures because the case involves a de novo appeal from a
magistrate court decision. Bullock v. Sand, 260 Ga. App. 874, 876 (581 SE2d 333)
(2003); Handler v. Hulsey, 199 Ga. App. 751, 752 (406 SE2d 225) (1991).
Accordingly, we lack jurisdiction over this appeal, which is hereby DISMISSED.


                                      Court of Appeals of the State of Georgia
                                                                          09/18/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.

                                                                                       , Clerk.